Proceeding pursuant to CPLR article 78 to review respondent’s determination, dated July 13, 1976 and made after a hearing, which denied petitioner’s application for a moratorium permit. Proceeding held in abeyance, with the provision that the respondent, within 180 days of the date hereof, set a date certain for the termination of the moratorium on alteration of tidal wetlands pursuant to ECL 25-0202 (cf. Matter of Russo v New York State Dept. of Environmental Conservation, 55 AD2d 935). Hopkins, Acting P. J., Martuscello, Cohalan and Damiani, jJ., concur.